DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Lee (US 5,062,273) in view of Matusoka (US 2007/010759) and Kujak (US 2013/0283832).
The closest prior art when considered as a whole, either alone or in combination, fails to teach or render obvious:
A heating, ventilation, air conditioning and refrigeration system comprising: a heat transfer fluid circulation loop configured to circulate a refrigerant therethrough; a purge gas outlet in operable communication with the heat transfer fluid circulation loop; at least one gas permeable membrane having a first side in operable communication with the purge gas outlet and a second side, said membrane comprising a plurality of pores of a size to allow passage of contaminants through the membrane, while restricting passage of the refrigerant through the membrane, and further restricting passage of a vapor phase corrosion inhibiter through the membrane; and a purge heat exchanger in operable communication with the second side of the permeable membrane, the purge heat exchanger configured to receive a purge gas from the permeable membrane, the purge heat exchanger located downstream of the permeable membrane 
Lee as modified teaches an analogous structure to the claimed invention but fails to teach that the purge gas outlet is located at a condenser of the heat transfer fluid circulation loop, and directs the flow of purge gas from the purge gas outlet to the at least one gas permeable membrane directly from the condenser. 
Thus, the modiciation would not be obvious, and the independent claims would not be obvious to modify the prior art structures to have the claimed invention without imporer hindsight of independent claims 1, 8, and 12 with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763